Citation Nr: 0521489	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  00-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder and if so, whether the veteran's claim 
may be granted.

2.  Entitlement to an increased evaluation for 
uveitis/iritis, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1980 to December 
1990.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this case for procedural and evidentiary 
considerations in December 2003, and that the action 
requested in its remand has been accomplished to the extent 
possible.  This case is now ready for further appellate 
review.  

The Board also notes that while the March 2000 statement of 
the case and statements of the case issued in January 2002 
and May 2003 adjudicated this matter on a de novo basis, the 
Board's review of the claims file reflects that the regional 
office (RO) previously denied service connection for an 
acquired psychiatric disorder in a July 1991 rating decision, 
the appeal of which was withdrawn by the veteran at the time 
of his substantive appeal in November 1991.  Consequently, 
pursuant to Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), 
the Board must address this claim on a new and material 
basis.  The Board has therefore recharacterized the claim on 
appeal to comport with its correct procedural status.  The 
Board further notes that such action could not be considered 
prejudicial to the veteran, as the RO afforded the veteran 
with greater evidentiary review than that to which he may 
have been entitled.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board further notes that as a result of the Board's 
decision to grant service connection for a depressive 
disorder, it will again be necessary to remand the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for an acquired 
psychiatric disorder was denied by a July 1991 rating 
decision, the appeal of which was withdrawn by the veteran in 
November 1991.

2.  The evidence received since the rating decision of July 
1991 pertinent to the claim for service connection for an 
acquired psychiatric disorder bears directly and 
substantially on the specific matter under consideration, is 
neither cumulative nor redundant, and is, by itself of in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  A depressive disorder was incurred in active service.

4.  The veteran's uveitis/iritis is manifested by symptoms in 
an unexceptional disability picture that is not productive of 
more than chronic uveitis/iritis with some additional active 
pathology.  


CONCLUSIONS OF LAW

1.  The July 1991 rating decision which denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 (1991).

2.  New and material evidence has been submitted since the 
July 1991 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  A depressive disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  The criteria for a rating in excess of 20 percent for 
uveitis/iritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.84a, Diagnostic Codes 6000, 
6003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claim for Service Connection for an Acquired 
Psychiatric Disorder

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  In this regard, 
the veteran has been afforded multiple Department of Veterans 
Affairs (VA) mental disorders examinations and there is 
extensive clinical evidence to permit the Board to properly 
address the merits of the claim.  

The Board further notes that since the Board has determined 
that the evidence warrants the reopening of the claim and the 
grant of service connection for a depressive disorder, any 
failure to notify or develop the claim under the VCAA cannot 
be considered prejudicial to the veteran.  

The Board would further note that while the March 2000 
statement of the case did not specifically set forth the new 
and material standard the RO followed to determine that new 
and material evidence had been submitted to reopen, the Board 
finds that the RO's decision to reopen demonstrates that it 
followed the appropriate standard, and that in any event, the 
Board once again notes that since it has determined that the 
claim should be both reopened and granted, the Board's action 
in proceeding to the merits cannot be considered prejudicial 
to the veteran.  

Finally, the Board observes that the new provisions of 
38 C.F.R. § 3.156 (2004) are not applicable to the claim, as 
those provisions were effective August 29, 2001, and the 
subject claim was filed prior to that date.


Whether New and Material Evidence has been Received to Reopen 
the Claim 

The record reflects that a July 1991 rating decision denied a 
claim for service connection for a psychiatric disorder on 
the basis that there was no evidence of current psychiatric 
disability.  While the veteran filed a timely notice of 
disagreement with that decision and was later furnished with 
a relevant statement of the case in October 1991, in his 
November 1991 substantive appeal, the veteran expressed his 
desire to withdraw his appeal as to his claim for service 
connection for psychiatric disability.  38 C.F.R. § 20.204 
(2004).  As a result, his claim for service connection for a 
psychiatric disorder may only be reopened if new and material 
evidence is received.  In this instance, the RO correctly 
noted that since the July 1991 rating decision denied the 
claim for service connection for a psychiatric disorder on 
the basis that no psychiatric disorder had been diagnosed 
during a then-recent VA examination in May 1991, the Board 
finds that new and material evidence would consist of a 
current diagnosis of a current diagnosis of a psychiatric 
disability.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).  

In this regard, the evidence received since the previous 
final denial in July 1991 includes VA and private examination 
and clinical records over the period of November 1992 to 
April 2003 that reflect multiple diagnoses of psychiatric 
disability.  Consequently, as to the veteran's claim for 
service connection for an acquired psychiatric disorder, the 
Board finds that the additional private and VA examination 
and treatment records in this case bear directly and 
substantially on the specific matter under consideration, are 
neither cumulative nor redundant, and by themselves or in 
combination with other evidence are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the Board concludes that the claim for 
service connection for a psychiatric disorder is reopened.  

Now that the claim is reopened, the notice and development 
provision of the VCAA are clearly applicable without 
limitation.  However, development of this matter has largely 
been accomplished and, as was noted previously, the Board's 
decision to grant service connection for a depressive 
disorder now obviates any need for further notice and/or 
development.


Decision on the Merits

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
establish chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

A review of the veteran's service medical records reflects 
treatment for emotional complaints beginning in January 1988, 
at which time the veteran was evaluated for stress management 
issues.  In May 1988, it was noted that the veteran exhibited 
much underlying sadness and frustration and in March 1990, 
the veteran was reportedly depressed and anxious and there 
was a diagnosis of probable adjustment disorder.  In August 
1990, the veteran's mood was noted to be depressed and there 
was an Axis I diagnosis of depressive disorder, not otherwise 
specified.  In addition, at the veteran's separation 
examination in September 1990, psychiatric evaluation was 
noted to reveal positive findings, and there was a diagnosis 
of depressive disorder and depression.  Following his 
separation examination, the veteran continued to be followed 
in service for his depression and at the end of November 
1990, he continued to carry an Axis I diagnosis of depressive 
disorder, not otherwise specified, in partial remission.

Following service, VA outpatient records over the period of 
November 1992 to August 1994 reflect that in December 1992, 
the veteran was again noted to have a depressed mood and 
there was a diagnosis of major depression.  

In January 1993, the veteran was noted to still be depressed 
and in October 1993, his problems with depression were noted 
to be continuing.  In 1994, there were several assessments of 
personality disorder, and there was an assessment of 
personality disorder/anxiety in January 1995.

Private medical records for the period of March 1998 to May 
1999 reflect that in March 1998, the veteran indicated that 
he was more angry than depressed and Axis I diagnoses were 
major depression, single episode, and to rule out dysthymic 
disorder.  In August 1998, a private progress note reflects 
Axis I diagnoses that included major depression, single 
episode, and dysthymic disorder, and an outpatient closed 
case statistical report signed in May 1999 reflects a final 
Axis I diagnosis of dysthymia.

A VA outpatient record from June 1999 reflects that the 
veteran reportedly felt tense and irritable.  The impression 
was adjustment disorder with mixed emotions and personality 
disorder, not otherwise specified.

A VA medical statement from December 1999 indicates that the 
veteran had been seen by various psychiatrists and 
psychologists in the VA system for anxiety and depression.  

VA mental disorders examination in March 2001 revealed that 
the veteran reported receiving episodic treatment at the VA 
over the last couple of years with respect to which he had 
been given a diagnosis of an adjustment disorder and 
personality disorder.  The examiner indicated that no 
symptoms were consistent with a major Axis I condition and 
that while the veteran had at times shown mild problems with 
depression, these had been in the context of conflicted 
marriages.

VA outpatient records for the period of December 2000 to 
February 2002 reflect that in November 2001, the impression 
included high anxiety, and that in February 2002, the 
assessment included anxiety disorder and personality 
disorder.  

At the veteran's personal hearing in March 2002, the 
veteran's representative maintained that the veteran's 
psychiatric condition was attributed to the time period while 
he was married during active duty. 

Private psychological evaluation in April 2002 revealed that 
the veteran's predominant mood was one of agitated 
depression.  The examiner concluded that the veteran did not 
meet the full criteria for personality disorder, and that the 
veteran's thought disorder combined with his problems in 
affective functioning, stress management, and interpersonal 
functioning appeared to meet the criteria for psychotic 
disorder, not otherwise specified.  

VA outpatient records for the period of July 2002 to January 
2003 reflect that in July 2002, the veteran reported that 
recent examination had revealed the diagnosis of a thought 
disorder.  The assessment was history of anxiety and 
personality disorder.  In August 2002, the veteran was noted 
to be circumstantial and have illogical thinking with 
persecutory delusions.  The diagnosis was psychotic disorder, 
not otherwise specified, and rule out schizophrenia.  In 
November 2002, the veteran denied depression but stated that 
he was angry.  In December 2002, the veteran reported feeling 
depressed lately.

VA mental disorders examination in April 2003 revealed that 
the veteran was somewhat agitated in affect and mood, and 
that his thoughts showed evidence of tangentiality and 
circumstantiality.  The examiner continued to find as he did 
in his previous examination of the veteran in June 2001 that 
the veteran did not meet the full criteria for a personality 
disorder.  The examiner noted that the veteran was only 
treated for depressive symptoms on active duty.  He further 
commented that as there was no other evidence of any other 
notes of paranoid beliefs or thought disorder, it was 
possible that his problems then may be an early manifestation 
of his current illness, however, he did not find any concrete 
evidence to support this fact at this time.  The examiner 
then opined that he did not believe that it was as likely as 
not that the veteran's condition then is the same as his 
condition at this time.  

The Board has carefully reviewed the above evidence, and 
finds that it most significantly demonstrates consistent 
diagnoses of depressive disorder and depression during 
service from August 1990 until the veteran's discharge in 
November 1990, with additional post-service diagnoses of 
depression between December 1992 and the end of 1993, and 
continuing once again with a diagnosis of major depression 
and dysthymic disorder in 1998 and dysthymia in May 1999.  In 
addition, a VA medical statement from December 1999 indicates 
that the veteran had been seen by various psychiatrists and 
psychologists in the VA system for anxiety and depression and 
the June 2001 VA medical examination noted that the veteran 
had suffered from periodic bouts with depression.  

April 2002 private evaluation also noted that the veteran's 
mood was one of agitated depression, and even though the 
April 2003 VA examiner did not find that the psychiatric 
condition in service was the same as it was currently, he 
indicated that since there was no evidence of any other notes 
of paranoid beliefs or thought disorder, it was possible that 
his problems during service may be an early manifestation of 
his current psychiatric disorder.  The Board also finds that 
the examiner's statement that the veteran's current 
psychiatric condition is not the same as it was in service, 
does not necessarily mean that there is no relationship, but 
rather that there has been some change in the veteran's 
psychiatric disorder since service.

Finally, the Board notes that the most recent VA outpatient 
treatment records continue to demonstrate that the veteran 
has continuing problems with depression.  

Accordingly, while there is an evidentiary gap concerning 
relevant treatment during the period of 1994 to 1997, as a 
result of findings and diagnoses of depressive disorder, 
depression, and dysthymia both currently and in service, and 
evidence of continuity of symptoms based on the statements 
and testimony of the veteran, statements from treating and 
examining physicians, and contemporaneous medical evidence, 
the Board will give the veteran the benefit of the doubt, and 
grant service connection for a psychiatric illness.


II.  Entitlement to an Increased Rating for Uveitis/Iritis

Background

The Board also finds that this claim has been sufficiently 
developed pursuant to the VCAA.  In this regard, the veteran 
has been advised on multiple occasions of the need to provide 
evidence of worsening disability with respect to his 
uveitis/iritis. 

First, prior to the January 2000 rating decision that 
originally denied the veteran's claim, an August 1999 letter 
from the RO to the veteran advised the veteran of the 
evidence necessary to substantiate his claim.  In addition, 
the January 2000 rating decision and March 2000 statement of 
the case notified the veteran that November 1999 VA 
examination results indicated no active uveitis.

A May 2003 supplemental statement of the case also noted that 
treatment records did not indicate any episodes of active 
inflammation.

Thereafter, pursuant to the Board remand in December 2003, 
the RO provided another letter to the veteran in April 2004 
that again advised the veteran of the type of evidence needed 
to substantiate his claim, and the respective obligations of 
the VA and the veteran in obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Finally, following the receipt of the results of additional 
VA examination in July 2004, a February 2005 supplemental 
statement of the case advised the veteran that recent results 
did not reflect any current signs of this condition.  

Although the April 2004 VCAA notice letter came after the 
initial rating decision that denied the claim in January 
2000, and did not specifically request that the appellant 
provide any evidence in the appellant's possession that 
pertained to the claim as addressed in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

There is also no indication that there are any outstanding 
records or reports that have not been obtained or that are 
not already adequately addressed in records and reports that 
are in the claims file.  In addition, neither the veteran nor 
his representative has indicated any intention to submit 
additional supporting evidence.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The history of this disability shows that the current 20 
percent rating was granted by a Board decision in March 1995.  
At that time, the Board found evidence of recurrent iritis 
with active pathology, and therefore concluded that a 20 
percent rating was warranted under both Diagnostic Codes 6000 
and 6003, which provided a 10 to 100 percent rating for 
chronic impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, and an additional 
rating of 10 percent during continuance of active pathology.  
38 C.F.R. § 4.84a, Diagnostic Codes 6000, 6003.

VA examination in November 1999 revealed best corrected 
visual acuity of 20/20 bilaterally.  There was no diplopia, 
muscle function was smooth, accurate, full, and extensive, 
and the results of Goldman field testing were within normal 
limits.  Some pigment was noted on the lens and endothelium 
of the cornea, bilaterally.  There was no active uveitis.  
The diagnosis was history of uveitis in both eyes that 
appeared to be stable at this time.  The examiner went on to 
note that the veteran had ankylosing spondylitis which had 
caused him the secondary uveitis, and in turn could cause 
numerous episodes of uveitis.

VA outpatient records from April 2001 reflect that the 
veteran reported that both eyes had been itchy, red, and with 
mild pain for the previous two days, but that his eye felt 
better at this time.  The veteran's ocular history was noted 
to include recurrent iritis secondary to ankylosing 
spondylitis, bilaterally.  There was also blepharitis 
bilaterally.  The examining physician commented that there 
were no signs of inflammation in the eyes at this time.  

A VA outpatient record from July 2002 notes some accumulation 
of pigment in the right eye, but no active findings 
specifically related to uveitis/iritis.  In November 2002, 
the assessment included choroidal nevus of the right eye, but 
there were no findings specifically related to 
uveitis/iritis.  

VA examination in July 2004 revealed that the veteran 
reported recurrent iritis since the diagnosis of ankylosing 
spondylitis in 1990.  He reported the development of a 
cataract due to steroid use.  He denied having uveitis since 
1991.  The assessment was that the veteran had a history of 
ankylosing spondylitis with a history of recurrent episodes 
of uveitis.  There were no signs of this or cataracts at this 
time.  The veteran was advised to continue his care at VA.


Analysis

The Board has reviewed the medical evidence relating to the 
veteran's uveitis/iritis during the relevant time period on 
appeal and notes that at best, the veteran's uveitis/iritis 
continues to be manifested by some recurrence of at least 
iritis with some limited additional showing of additional 
active pathology such as some pigment and an episode of pain 
in April 2001.  Therefore, the Board continues to find that 
not more than a 20 percent rating is warranted for this 
service-connected disability.  

The Board has considered whether there is additional 
pathology identified as related to the veteran's 
uveitis/iritis that would warrant a higher rating under 
Diagnostic Codes 6000 and 6003, but finds that a 
preponderance of the evidence is against a finding that the 
veteran's uveitis/iritis is manifested by symptoms consistent 
with the type of impairment of visual acuity, field loss, 
pain, rest-requirements, or episodic incapacity necessary for 
a higher rating under these Diagnostic Codes.  

While the Board has also considered entitlement to a higher 
rating pursuant to 38 C.F.R. § 3.321 (2004), the Board finds 
that the veteran's uveitis/iritis has not been manifested by 
symptoms that are so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  

Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to a rating in excess of 20 
percent for uveitis/iritis.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder manifested by depression currently diagnosed as a 
psychosis, not otherwise specified, is granted.

Entitlement to a rating in excess of 20 percent for 
uveitis/iritis is denied.


REMAND

With respect to the remaining issue of entitlement to a total 
disability rating based on individual unemployability, with 
the Board's decision to grant service connection for a 
depressive disorder, the RO's assignment of a rating for this 
disability may have an impact on the veteran's entitlement to 
a total rating.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, the Board finds that the issue of entitlement to a 
total disability rating based on individual unemployability 
must again be remanded so that the RO may readjudicate this 
claim following its assignment of a rating for the veteran's 
newly service-connected depressive disorder.  

Accordingly, this case is REMANDED for the following action:


After assigning a rating for the 
veteran's newly service-connected 
depressive disorder, the issue of 
entitlement to a total disability rating 
based on individual unemployability 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


